Case: 15-10878   Date Filed: 10/28/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10878
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cr-00054-CG-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JERI MICHELLE MARKS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (October 28, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10878     Date Filed: 10/28/2015   Page: 2 of 2


      Raymond L. Bell, Jr., counsel for Jeri Michelle Marks in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). We are instructed to decide independently, upon plenary

examination of the case, whether the appeal is wholly frivolous. Id. at 744. Our

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Marks’s convictions and sentences are AFFIRMED.




                                          2